DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 26, 2021 has been entered.
Claims 1-30, 33, 39-41, and 45-48 have been canceled. Claims 31, 32, 34-38, 42-44, and 49-54 are pending, claims 51-54 have been withdrawn, and claims 31, 32, 34-38, 42-44, and 49-50 have been considered on the merits. All arguments have been fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CPR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 31, 35-38, 43, and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kolodney et al (US 2006/0127468 A1; 6/15/2006) in view of Duncan (Springer Berlin Heidelberg. 2010;59-70.).
The instant claims recite a method for decreasing submental fat in a subject, said method comprising: (a) applying a grid pattern to mark injection sites spaced about 1.0 cm apart from each other at a treatment area of the subject; and (b) administering a plurality of subcutaneous injections to the treatment area, one injection administered per injection site as marked by the grid pattern; wherein each injection comprises a solution comprising about 2 mg of deoxycholic acid, or a salt thereof, the solution is free of phosphatidylcholine, and each injection has a volume of about 0.2 mL.
Kolodney teaches a method for reducing the appearance of a skin condition in a skin region of a subject, comprising administering locally to said skin region a composition comprising an effective amount of deoxycholic acid or a salt thereof (para 0016), wherein the composition includes no phosphatidylcholine (para 0015), the skin region is under chin (para 0038), the administering step involves delivering the composition via a subcutaneous injection (para 0017, 0038), and the composition contains up to 0.002 g (2 mg) of deoxycholic acid or a salt thereof (para 0090, 0091). A unit dose of the composition has a total volume of up to 10 mL (para 0135). As an example, two injections are administered under the chin (a plurality of subcutaneous injections contains up to 50 injections) (para 0158). Administration can occur once, twice, three or four times (repeated up to 6 times) an hour, a day, a week, a month (repeated at 4-week (±5 days) intervals), or a year (para 0161). The composition further comprises analgesics (para 0008) including lidocaine (para 0124), wherein such agents are administered prior to, simultaneous with, or after the administration of deoxycholic acid or a salt 

Kolodney does not teach the method comprises applying a grid pattern to mark injection sites spaced about 1.0 cm apart from each other at a treatment area of the subject (claim 31a-b), wherein each injection has a volume of about 0.2 mL (claim 31).
However, Kolodney does teach the method wherein a therapeutic regimen can include administering one or more unit doses to a target site, e.g., 0.1 cm2 to about 5 cm2. Duncan teaches injection lipolysis for body contouring (Title), wherein the guidelines for injections include injection volumes of 0.2-0.4 mL, and an optimal distance of 1 cm between injections (p.67 col left – para 2). Figure 6.3 shows a 1.0-cm grid used to mark the distance between injection points.
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to mark injection sites as claimed since Duncan discloses that such injection technique is routinely practiced in the art of reducing the appearance of a skin condition in a skin region of a subject. Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to mark injection sites as claimed with a reasonable expectation for successfully reducing the appearance of a skin condition in a skin region of a subject. In addition, Duncan discloses that deoxycholate is the only active ingredient in an injectable solution for fat reduction (Fig. 6.1). Therefore, the reference does identify 

Claim 32 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kolodney et al (US 2006/0127468 A1; 6/15/2006) in view of Duncan (Springer Berlin Heidelberg. 2010;59-70.) as applied to claims 31, 35-38, 43, and 44 above, further in view of Fit (Becton, Dickinson and Company. 2010;1-13.).
The references cited above do not teach the method comprising palpating the treatment area prior to administering the plurality of subcutaneous injections (claim 32).
Fit teaches injection technique recommendations (Title), wherein the site should be inspected and palpated prior to injection (p.4 4.0).
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to palpate a treatment area prior to injections since Fit discloses that palpating a treatment area prior to injections is recommended. Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the sited reference to palpate a treatment area prior to injections with a reasonable expectation for successfully reducing the appearance of a skin condition in a skin region of a subject.

Claims 34, 42 and 50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kolodney et al (US 2006/0127468 A1; 6/15/2006) in view of Duncan (Springer Berlin Heidelberg. 2010;59-70.) as applied to claims 31, 35-38, 43, and 44 above, further in view of Rotunda et al (Dermatol Surg. 2009;35(5):792-803.).
The references cited above do not teach the method further comprising massaging the treatment area after completion of the administration of the plurality of subcutaneous injections (claim 34), wherein each injection is administered using a syringe with a 30-gauge, 0.5-inch needle (claim 42), and the solution further comprises benzyl alcohol at a concentration of about 0.8% w/w to about 1% w/w (claim 50).
Rotunda teaches a method for reducing submental fat (Title), comprising massaging a treatment area after completion of subcutaneous injections, wherein each injection is administered using a syringe with a 30-gauge, 0.5-inch needle (p.794 col left – para 2). In addition, Rotunda teaches the method further comprises 0.9% benzyl alcohol by weight (Title, p.793 Methods).
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to massage a treatment area after completion of subcutaneous injections and to use a syringe with a 30-gauge, 0.5-inch needle for subcutaneous injections, since such steps are well-known in the art to reduce skin fat, as evidenced by Rotunda. Moreover, one of ordinary skill in the art would have been motivated by the cited reference to massage a treatment area after completion of subcutaneous injections and to use a syringe with a 30-gauge, 0.5-inch needle for subcutaneous injections with a reasonable expectation for successfully reducing the appearance of a skin condition in a skin region of a subject.

Claims 31 and 49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rotunda et al (Dermatol Surg. 2009;35(5):792-803.) in view of Duncan (Springer Berlin Heidelberg. 2010;59-70.) and Capella et al (US 5,891,083; 4/6/1999).
The instant claims recite a method for decreasing submental fat in a subject, said method comprising: (a) applying a grid pattern to mark injection sites spaced about 1.0 cm apart from each other at a treatment area of the subject; and (b) administering a plurality of subcutaneous injections to the treatment area, one injection administered per injection site as marked by the grid pattern; wherein each injection comprises a solution comprising about 2 mg of deoxycholic acid, or a salt thereof, the solution is free of phosphatidylcholine, and each injection has a volume of about 0.2 mL.
Rotunda teaches a method for the reduction of submental fat (Title), comprising injecting deoxycholate (deoxycholic acid or a salt thereof) in subjects, wherein 1 ml of deoxycholate is injected subcutaneously into the submental fat of said subjects over a plurality of injections, with 1.0 cm apart from each other (p.794 col left – para 2).

Rotunda does not teach the method comprises applying a grid pattern to mark injection sites spaced about 1.0 cm apart from each other at a treatment area of the subject as well as the claimed concentration/volume of each injection (claim 31).
However, Rotunda does teach the method comprises injecting 1 ml of deoxycholate into the submental fat of the subjects over a plurality of injections with 1.0 cm apart from each other (p.794 col left – para 2). Duncan teaches injection lipolysis for body contouring (Title), wherein the guidelines for injections include injection volumes of 0.2-0.4 mL, and an optimal distance of 1 cm between injections (p.67 col left – para 2). Figure 6.3 shows a 1.0-cm grid used to mark the distance between injection points.


The references cited above do not teach the method wherein said injection further comprises a lipase (claim 49).
Capella teaches a compound which degrades fats (col.1 line 30-31) comprising lipase (col.1 line 45).
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a lipase since Capella discloses that a lipase-containing compound 

Response to Arguments
Applicant argues that Kolodney and Duncan fail to teach or suggest the criticality of the combination of injection volume and distance between injection sites as recited in the instant claims, and that the presently claimed dosing parameters are surprising and unexpected (Bowen Declaration submitted on 4/26/2021).
These arguments are not found persuasive because Duncan is relied upon to demonstrate injection volume as well as injection pattern. Duncan discloses the standard of practice for injection lipolysis (p.59 col right – last para), wherein deoxycholate (DC) and phosphatidylcholine (PC)/DC have been used as injectable fat reducing treatments. Dispersion studies show that the PC/DC compound travels only a short distance through the subcutaneous fat layer when injected, the guidelines for injections include injection volumes of 0.2-0.4 mL and optimal distance of 1 cm between injections (p.67 col left – para 2). Since both DC and PC/DC have been used for fat reduction, and PC and DC share dispersion characteristics, it would have been obvious to one of ordinary skill in the art to follow the guidelines for injections of DC and PC/DC. In addition, Duncan discloses that deoxycholate is the only active ingredient in an injectable solution for fat reduction (Fig. 6.1). Therefore, the reference does identify deoxycholic acid or a salt thereof as an active ingredient in the method for effectively reducing fat. Thus, deoxycholic acid or a salt thereof achieves a recognized result and is therefore considered to be 

Applicant argues that Fit does not teach or suggest a method comprising applying a grid pattern to mark injection sites spaced about 1 cm apart from each other at a treatment area of the subject wherein each injection has a volume of about 0.2 mL.
These arguments are not found persuasive because Fit is relied upon to demonstrate that injection site care includes palpate the injection site prior to injections.

Applicant argues that Rotunda does not teach or suggest a method comprising applying a grid pattern to mark injection sites spaced about 1 cm apart from each other at a treatment area of the subject wherein each injection has a volume of about 0.2 mL.


Applicant argues that Capella does not teach or suggest a method comprising applying a grid pattern to mark injection sites spaced about 1 cm apart from each other at a treatment area of the subject wherein each injection has a volume of about 0.2 mL.
These arguments are not found persuasive because Capella is relied upon to demonstrate the injection further comprises a lipase.

Conclusion
Reference “Rotunda et al. Lipomas treated with subcutaneous deoxycholate injections. J Am Acad Dermatol. 2005;53(6):973-8.” is made available on the record (also cited on IDS), which discloses that deoxycholate is the major active component of the formulation also containing phosphatidylcholine, and that phosphatidylcholine is not necessary to reduce unwanted accumulations of fat.
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651